Citation Nr: 1742825	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  04-29 519	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the ankles other than calcaneal spurs.

2.  Entitlement to degenerative arthritis of the lower back.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as breathing problems.

4.  Entitlement to service connection for a disability manifested by chest pain.

5.  Entitlement to service connection for a stomach/bowel disorder.

6.  Entitlement to service connection for vision loss.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the Air National Guard from December 1971 to February 1975; he served on active duty from January 1972 to May 1972.  He then served on active duty in the United States Air Force from February 1975 to April 1987.

This matter originally came before the Board of Veterans' Affairs (Board) on appeal from a September 2003 decision issued by the Montgomery, Alabama Office (RO) of the Department of Veterans Affairs (VA) in which the RO, in part, denied service connection for stomach problems, chest pains and arthritis, and reopened and denied the claims of service connection for bilateral defective hearing and vision loss.  

A Travel Board hearing was conducted at the RO before the undersigned in December 2007.  A transcript of the proceeding is associated with the evidence of record. 

The Board most recently remanded the claims on appeal in May 2015.  The procedural history of the case is provided in that document.  The case has now been returned to the Board for appellate review.

The Board notes that the Veteran has perfected an appeal as to several increased initial rating claims (shoulders, knees and calcaneal spurs); however the claims are not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, an appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

This is needed ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues will be the subjects of a later Board decision as appropriate.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to chest pain, stomach/bowel disorder, vision loss and bilateral hearing loss are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative arthritis of the right ankle was not present in service or within one year of discharge from service, and there is no competent medical evidence of a causal connection between any current right ankle arthritis and service or any incident therein.

2.  The preponderance of the evidence is against a finding that the appellant has had any left ankle disorder at any time during the appeal period.

3.  Degenerative arthritis of the lumbar spine was not present in service or within one year of discharge from service, and there is no competent medical evidence of a causal connection between any current lumbar spine disorder and service or any incident therein.

4.  The preponderance of the evidence is against a finding that the appellant has had chronic obstructive pulmonary disorder (COPD) or any other chronic respiratory disorder other than sleep apnea at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right or left ankle disorder other than calcaneal spurs have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

3.  The criteria for service connection for COPD or other chronic respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The duty to notify has been met in this case.  See VA letters to the Veteran dated in May 2003, October 2009, June 2010, and August 2010.  Letters to the appellant from VA, dated in March 2006, October 2009, and August 2010, contained the information required by holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board also notes that the appellant has been represented by an attorney during this appeal.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to his client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  Finally, the United States Court of Appeals for the Federal Circuit has held that absent extraordinary circumstances, it is appropriate for the Board and the Court to address only those procedural arguments specifically raised by a veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, neither the Veteran nor his attorney has alleged any prejudice with regard to notice.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed, as well as private physician statements and lay written statements.  Social Security Administration records have been obtained and associated with the evidence of record.  Moreover, the appellant and his attorney have not indicated there is any outstanding evidence relevant to any one of the claims on appeal.

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the May 2015 Board remand, VA treatment records were obtained and a VA medical examination was performed.  Therefore, substantial compliance has been achieved. 

The appellant was afforded a VA examination for his ankles, lumbar spine and respiratory system in November 2015.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2015 medical examination was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The report includes descriptions of the history and symptoms for the claimed pathology and demonstrates objective evaluations.  The examining physician was able to assess the nature, onset date, etiology, extent and severity of the appellant's claimed pathology. 

The Board finds that the medical examination report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown any one of the various opinions was in any way incorrectly prepared or that the examining physician failed to address the clinical significance of the appellant's relevant conditions.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate clinical examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  A veteran prevails in either event.  However, if the weight of the evidence is against a veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is a large amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 C.F.R. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Finally, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The appellant contends that he is entitled to service connection for arthritis of the ankles (other than calcaneal spurs) and of the lumbar spine.  He maintains that he has had these joint problems in service and continuing to the present time.  The appellant also contends that he is entitled to service connection for COPD which he claimed as a breathing problem.  Again, he avers that he had breathing problems in service and that they have continued to the present time.

Review of the appellant's service medical records reveals that he sought medical treatment for complaints of right ankle pain in January 1972; he was noted to have incurred a right ankle eversion injury.  Thereafter, the appellant sought treatment for soreness of his right ankle in February 1972.  Thereafter, the service medical treatment records are silent for any complaints of, diagnosis of, or treatment for, any right ankle injury or disorder.  In addition, the service medical treatment records are silent for any complaints of, diagnosis of, or treatment for, any left ankle disorder or any low back in jury or disorder.  A September 1986 chest x-ray did not reveal the presence of any lung pathology.  The appellant underwent a service separation examination in February 1987; his chest x-ray at that time was normal.  No right or left ankle disorder was noted on physical examination.  Nor was any low back disorder or pulmonary/respiratory disorder.

Review of the post-service private medical records reveals that the appellant was afforded a chest x-ray in July 1994; the impression was negative chest.  In June 2002, the appellant sought evaluation for surgical treatment of his obesity.  The associated report indicates that the appellant reported degenerative joint disease of the right shoulder and right knee; there was no mention of any problem with either ankle or the low back.  His complaints of waking up gasping and choking for air were associated with obstructed sleep apnea.  A new patient evaluation, dated in July 2002, indicates that the appellant reported getting short of breath when he exerted himself heavily; however, he associated that to his excessive weight.  The review of systems was negative for emphysema and the appellant did not report any ankle or low back problem.  In August 2002, he reported having bursitis of the ankles.  In February 2003, the appellant was seen for a check-up.  The review of systems did not reveal any pulmonary or musculoskeletal complaints.  Full range of motion of the joints was demonstrated.  Radiographic examination of the chest was accomplished in June 2004, and no abnormality was shown in the lungs.  A CT scan of the chest was accomplished in February 2005, and there were no findings other than old granulomatous disease.  The appellant underwent psychological, medical and vocational assessments in connection with his Social Security Administration disability claim.  The March 2006 psychological report indicates that the appellant reported injuring his lower back in an on-the-job accident.  The March 2006 medical examination report reveals that the appellant's chest and lungs were clinically normal.  The appellant's gait was brisk and there were no deformities of the ankles.  The examiner did not render any ankle, low back or pulmonary/respiratory diagnosis.  The May 2006 vocational report indicates that the appellant related an on-the-job injury in June 2004 that injured both shoulders and lower back.

Review of the appellant's VA treatment records reveals that the appellant underwent a pain assessment in March 2006 and that he reported having lower back pain that had its onset one-and-a-half years before.  He did not complain of ankle pain.  The appellant was seen in a primary care clinic in April 2006; he reported experiencing chronic lower back pain for approximately one year.  Degenerative osteoarthritis involving the lumbar spine was manifested by osteophytes and some decrease of the heights of the vertebrae was noted on radiographic examination conducted in April 2006.  Mild degenerative changes of the lumbar spine were noted on radiographic examination in June 2009.  A CT scan revealed the presence of multilevel thoracolumbar enthesopathy and mild discogenic degenerative changes in July 2009.

The appellant underwent a VA medical examination in November 2015; the examining physician reviewed the appellant's claims file and medical records.  After examining the appellant, the examiner rendered a diagnosis of osteoarthritis of the right ankle.  No left ankle pathology was noted.  Radiographic examination confirmed the presence of right ankle arthritis.  The examiner opined that, while the appellant had been treated for a right ankle injury in 1972, that injury was well healed and without symptomology by the time of the 1987 discharge.  Therefore, the examiner concluded that there was no connection between the current right ankle osteoarthritis and the 1972 right ankle injury.  The examiner stated that radiographic examination of the lumbar spine was compatible with degenerative disc disease.  He also rendered a diagnosis of degenerative arthritis of the lumbar spine.  However, the examiner did not link these current conditions with service because the service medical records were silent as to any back injury in service.  Turning to the COPD claim, the examiner rendered a diagnosis of sleep apnea.  No acute process was shown on the chest x-ray accomplished in October 2014, and pulmonary function testing conducted that same month was normal.  

Review of the evidence of record does not reveal that the appellant has ever been diagnosed with or treated for a left ankle condition other than the service-connected calcaneal spur.  The appellant's service medical records include no mention of any complaints, signs, symptoms, diagnosis or treatment for any left ankle disorder.  The same holds true for the appellant's post-service private and VA medical treatment records.  Likewise, the evidence of record does not reveal that the appellant has ever been diagnosed with or treated for a chronic pulmonary or respiratory condition other than sleep apnea which has already been denied for service connection.  The appellant's service medical records include no mention of any complaints, signs, symptoms, diagnosis or treatment for any lung disorder.  

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, nothing in the evidence of record indicates that any left ankle disorder existed at any time during the appeal period; nor is there any evidence of any COPD or other chronic lung or pulmonary or respiratory disorder.  Therefore the appellant does not have a left ankle disorder or a disorder manifested by breathing problems.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).

None of the medical evidence of record establishes that the appellant had a left ankle disorder or a chronic pulmonary/respiratory disorder at any point during the pendency of the claims.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a left ankle disorder (other than calcaneal spurs) or a chronic pulmonary/respiratory disorder (other than sleep apnea), service connection is not warranted. 

The foregoing evidence shows that the appellant was treated on two occasions, in 1972, for right ankle pain in service but never after 1972.  There is no record of any lumbar spine injury in service and the 1987 service separation examination did not reveal any right ankle or lumbar spine pathology.  In addition, there is no evidence, apart from the appellant's statements, suggesting that he manifested arthritis in either the right ankle or the lumbar spine to any degree within one year of his discharge from service in April 1987.  The first radiographic evidence of  osteoarthritis does not occur until the mid-2000s - more than ten years after the appellant's discharge from service.

The appellant has presented no corroborating evidence to establish a continuity of symptomatology of a right ankle or low back disorder since service.  The appellant himself has been inconsistent in describing the onset of his back problem; in relation to his application for SSA benefits, he said that he injured his lower back in a June 2004 on-the-job accident.  Such inconsistency undermines the veracity of the statements.  Accordingly, the Board finds the appellant's statements asserting symptomatology in the lower back since service lack credibility.

The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

In addition, there is no clinical evidence to support the conclusion that any chronic right ankle disorder resulted from the 1972 eversion injury.  While the appellant has contended that he experienced right ankle pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the appellant is service-connected for bilateral knee disabilities and for bilateral calcaneal spurs.  Here, he has not contended that his back disorder or his right ankle disorder is related to his knees or the calcaneal spurs in any way.  In addition, there is nothing in the evidence of record to indicate that it is at least as likely as not that any currently diagnosed right ankle disorder or lumbar spine disorder is causally related in any way either service-connected knee disability or to either service-connected calcaneal spur.

Inasmuch as there was no credible, competent evidence of a right ankle disorder or a lumbar spine disorder in service or until several years after service, and no competent evidence that any claimed right ankle or low back disorder was related to service, the Board finds no basis for a favorable disposition of the Veteran's claims. Accordingly, service connection is denied for the claimed right and lumbar spine disorders. 

The Board has considered the appellant's statements asserting a nexus between his currently-diagnosed right ankle osteoarthritis and lumbar spine degenerative arthritis and disc disease and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal and pulmonary pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, radiographic findings are necessary for a diagnosis of arthritis; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of his claimed right ankle and lumbar spine pathology because he is not qualified to offer such opinions.  As noted above, the appellant's lay statements may be competent to support his claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had right ankle pain and/or low back pain while in service and now, but he does not have the expertise to state that there is a relationship between his service or any service-connected disability and any current right ankle or low back disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the appellant's attorney.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his attorney as to the etiology of his claimed right ankle and lumbar spine pathology because they are not qualified with medical expertise to offer such opinions.  Because neither the appellant nor his attorney has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value. 

In sum, the evidence is against the grant of service connection for a right or left ankle disorder (other than calcaneal spurs) and for a lumbar spine disorder.  The evidence is also against a grant of service connection for COPD or any other chronic pulmonary/respiratory disorder (other than sleep apnea).  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for right and left ankle disorders is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a pulmonary/respiratory disorder is denied.


REMAND

Concerning the claims for a disability manifested by chest pain, a stomach/bowel disorder, vision loss and bilateral defective hearing, these matters were previously remanded by the Board for appropriate examinations to determine the nature and etiology of the claimed disabilities.  Upon review of the evidentiary record, however, the Board again finds that either the examiners failed to provide the requested medical opinions.  

While the November 2015 VA medical examiner rendered a diagnosis of atypical chest pain, he did not discuss whether or not it was related to service or whether it was related to the appellant's nonservice-connected psychiatric disorder.  In addition, the evidence of record reflects that the appellant has been diagnosed with hypertension, but the examiner did not indicate whether or not the chest pain was due to this cardiac disorder.

The November 2015 VA medical examiner rendered a diagnosis of umbilical hernia; service connection for this condition has already been denied.  However, review of the service medical records reflects that the appellant was seen, in 1987, for complaints of chronic constipation with enema use.  The appellant's recent medical records reflect that he is being treated for constipation.  In addition, the appellant has also been diagnosed with gastroesophageal reflux disease (GERD) and colon polyps.  The examiner failed to discuss whether or not these conditions are related to the appellant's claim that his inservice use of enemas and laxatives caused damage to his gastrointestinal system.

The November 2015 eye examiner rendered a diagnosis of cortical cataracts, but failed to discuss the appellant's refractive error as directed by the remand instructions.  The examiner also failed to discuss the Goldmann testing accomplished in October 2015.

Finally, the audiology report indicates that the audiologist failed to review the appellant's service medical treatment records that include the reports of several inservice audiometric tests.  Therefore, no etiologic opinion is of record.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the above reasons, the opinions of the VA examiners of record are inadequate and the case must be remanded so that these deficiencies can be rectified. 

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed. 

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his attorney must also be informed of the negative results and be given the opportunity to secure the records.

4.  Arrange for review of the appellant's claims file by a cardiologist to determine the nature and etiology the Veteran's reported chest pains.  The review must list all current cardiac and chest wall diagnoses of record and discuss the onset date and etiology of each.  The reviewer must render an opinion as to whether it is at least as likely as not that any identified pathology had its onset in service or was otherwise related to service.  

5.  Arrange for review of the appellant's claims file by a gastroenterologist to determine the nature and etiology the Veteran's reported stomach/bowel problems.  The review must list all current gastrointestinal diagnoses of record and discuss the onset date and etiology of each.  The reviewer must render an opinion as to whether it is at least as likely as not that any identified pathology had its onset in service or was otherwise related to service.  The reviewer must discuss the Veteran's inservice use of laxatives and enemas, as well as his chronic constipation noted in 1987.

6.  Arrange for review of the appellant's claims file by an ophthalmologist to determine the nature and etiology the Veteran's reported vision loss.  The review must list all current eye diagnoses of record and discuss the onset date and etiology of each.  The reviewer must render an opinion as to whether it is at least as likely as not that any identified pathology had its onset in service or was otherwise related to service.  

The reviewer must state whether any eye disorder, including refractive error was present at the Veteran's service entrance in February 1975.  If so, the reviewer must state whether it is at least as likely as not that the Veteran's pre-existing defective vision underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)? And whether any such increase was clearly and unmistakably due to the natural progress of the disease process OR due to aggravation of the pre-existing disability by service? 

7.  Arrange for review of the appellant's claims file by an audiologist to determine the nature and etiology the Veteran's bilateral hearing loss.  The review must discuss all inservice and post-service audiometric testing of record.  The reviewer must render an opinion as to whether it is at least as likely as not that any identified hearing loss had its onset in service or was otherwise related to service.  The reviewer must also state whether or not the Veteran exhibited any hearing loss at the time of his entry into service in February 1972.  If so, the reviewer must state whether it is at least as likely as not that the Veteran's pre-existing hearing loss underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  And was any such increase clearly and unmistakably due to the natural progress of the disease process OR was the increase due to aggravation of the pre-existing hearing loss in service? 

8.  Upon receipt of the VA examination reports, conduct a review to verify that all requested findings have been included.  If information is deemed lacking, refer the report(s) to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2. 

If any reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

10.  If any benefit sought on appeal remains denied, provide the appellant and his attorney a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.158 and 38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


